Name: Commission Regulation (EEC) No 806/82 of 5 April 1982 fixing for the United Kingdom the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/ 18 Official Journal of the European Communities 6. 4. 82 COMMISSION REGULATION (EEC) No 806/82 of 5 April 1982 fixing for the United Kingdom the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that Member State (EEC) No 2661 /80 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving that Member State, during the week commencing 15 March 1982, shall be as set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 For sheep or sheepmeat certified in the United Kingdom as eligible for the variable slaughter premium during the week commencing 15 March 1982, the level of the premium shall be as set out in Annex I hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), Having regard to Commission Regulation (EEC) No 2661 /80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep (3), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 2661 /80 lays down that the level of the variable slaughter premium for each Member State concerned shall be fixed weekly by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 2661 /80 lays down that the amount to be charged on products leaving the Member States concerned shall be fixed weekly by the Commission ; Whereas, since the United Kingdom is paying the variable slaughter premium, it is necessary for the Commission to fix the level of the premium and the amount to be charged on products leaving that Member State for the week commencing 15 March 1982 ; Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ) and (3) of Regulation Article 2 For products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 which left the territory of the United Kingdom during the week commencing 15 March 1982, the amounts to be charged shall be as set out in Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 90, 4. 4. 1981 , p. 26. (3) OJ No L 276, 20. 10 . 1980, p. 19. 6. 4. 82 Official Journal of the European Communities No L 92/19 ANNEX I Level of variable slaughter premium for certified sheep in the United Kingdom for the week commencing 15 March 1982 Description Premium Certified sheep or sheepmeat 0 ECU per 100 kg of estimated or actual dressed carcase weight (') (') Within the weight limits laid down by the United Kingdom. No L 92/20 Official Journal of the European Communities 6. 4. 82 ANNEX II Amount to be charged for products which left the territory of the United Kingdom during the week commencing 15 March 1982 (ECU/100 kg) CCT heading No Description Charge Live weight 01.04 B Live sheep and goats other than pure-bred breeding animals 0 Net weight 02.01 A IV a) Meat of sheep or goats, fresh or chilled : 1 . Carcases or half-carcases 0 2. Short forequarters 0 3 . Chines and/or best ends 0 4. Legs 0 5. Other : aa) Unboned (bone-in) 0 bb) Boned or boneless 0 02.01 A IV b) Meat of sheep or goats, frozen : 1 . Carcases or half-carcases 0 2. Short forequarters 0 3 . Chines and/or best ends 0 4. Legs 0 5. Other : aa) Unboned (bone-in) 0 bb) Boned or boneless 0 02.06 C II a) Meat of sheep or goats, salted in brine, dried or smoked : 1 . Unboned (bone-in) 0 2. Boned or boneless 0